   Case: 1:18-cr-00035 Document #: 174 Filed: 02/27/20 Page 1 of 1 PageID #:1430




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )      No. 18 CR 00035
                                               )
               v.                              )      Judge John J. Tharp, Jr.
                                               )
JAMES VORLEY and                               )
CEDRIC CHANU,                                  )
                                               )
               Defendants.                     )


                                           ORDER


       WHEREFORE, the Court finds good cause for entry of an Order pursuant to Federal

Rule of Evidence 502(d), IT IS HEREBY ORDERED:

       That the government’s production of Selection Criteria (pursuant to the Court’s

order at Docket 158) to the defense in the above-captioned case shall not constitute a

waiver of any applicable privilege, including work product privilege in this or any other case,

matter, or investigation.



       Date: 2/27/2020                     ______________________
                                           John J. Tharp, Jr.
                                           United States District Judge
